CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK

                  CORRECTION LETTER - MOTION FOR NEW TRIAL
                                                                                FILED IN
January 6, 2015                                                          14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
JANI MASELLI WOOD                                                         1/6/2015 4:07:56 PM
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
1201 FRANKLIN 13TH FLOOR                                                          Clerk
HOUSTON, TX 77002

Defendant’s Name: MARY KOUL

Cause No: 1314040

Court: 248TH

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 12/18/14
Sentence Imposed Date: 12/08/14
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: JANI MASELLI WOOD
Motion for New Trial Filed: 1/05/15



Sincerely,


S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas




This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651